internal_revenue_service department of the treasury number info release date uilc washington dc person to contact refer reply to cc psi 1-genin-104465-03 date april dear we are responding to correspondence dated date on behalf of taxpayer requesting relief in order to revoke its s_corporation_election according to the information submitted the taxpayer was incorporated on date as the president of the taxpayer you signed and dated a form_2553 on behalf of the taxpayer on date the form_2553 was filed to make an s election on behalf of the taxpayer the records of the internal_revenue_service indicate that it received the form_2553 on date the taxpayer began doing business on date and its s election came into effect on date the taxpayer now wishes to revoke the s election retroactively to its effective date claiming that its s election was invalid as the form_2553 was executed prior to its incorporation pursuant to sec_1_1362-2 of the income_tax regulations an election made under sec_1362 of the internal_revenue_code is terminated if the corporation revokes the election for any taxable_year of the corporation for which the election is effective including the first taxable_year a revocation must be made with the consent of all shareholders holding more than one-half of the issued and outstanding_stock of the corporation in general a revocation is prospective however a revocation made during the taxable_year and before the 16th day of the third month of the taxable_year is effective on the first day of the year and a revocation made after the 15th day of the third month of the taxable_year is effective for the following taxable_year if a corporation makes an election to be an s_corporation that is to be effective beginning with the next taxable_year and revokes its election on or before the first day of the next taxable_year the corporation is deemed to have revoked its election on the first day of the next taxable_year if a corporation specifies a date for revocation and the date is expressed that is on or after the date the revocation is filed the revocation is effective on and after the date so specified in the instant case although you executed the form_2553 prior to the taxpayer’s date of incorporation the records of the service indicate that the form was filed on behalf of the taxpayer subsequent to the taxpayer’s date of incorporation in other words the s election was made after the taxpayer became a domestic_corporation eligible for making an s election as such the service correctly accepted the s election as valid with respect to the request to retroactively revoke the s election to its effective date there is currently no provision which allows such action in order to guide taxpayer education the service has developed two new cd- roms to help educate small_business owners on their tax responsibilities introduction to federal taxes for small_business self-employed and a virtual small_business workshop these two cd-roms are free and can be ordered by calling the service also provides a special website www irs gov smallbiz which is dedicated to providing information to small_business taxpayers please keep this letter with your tax records we hope that the above information proves helpful in accordance with the power_of_attorney on file with our office a copy of this letter is being mailed to your authorized representative s david r haglund sincerely yours david r haglund senior technician reviewer branch associate chief_counsel passthroughs and special industries cc
